DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1-6 and 8 is appropriate. The prior arts of record fails to teach that the magnetic circuit unit comprises a yoke, a main magnet assembled at a center of the yoke, two auxiliary magnets assembled on the yoke and respectively located on two opposite sides of the main magnet, and a clamp plate assembled on the two auxiliary magnets and each short edge of the holder is provided with a protrusion extending from the first surface in a direction facing away from the first diaphragm, each short-axis edge of the clamp plate is provided with an avoiding portion formed by recessing from the second surface in a direction facing away from the adjacent short edge, the protrusion is received in and fixedly connected to the corresponding avoiding portion as claimed in claim 1. Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broad claim respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claim 1 is allowed.
Claims 2-6 and 8 are allowed for their dependency from independent claim 1.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al. US-PG-PUB No. 2020/0045466, Speaker, Figs. 1 and 2 show a speaker 100 includes a frame 1 having an accommodating space, a magnetic circuit system 2 and a vibration system 3 that are accommodated in the accommodating space.
Xiao US-PG-PUB No. 2019/0230442, Acoustic Device, Figs. 1 and 2 show an acoustic device 100, including a frame 1, a vibration system 2, and a magnetic circuit system 3 configured to drive the vibration system 2 to vibrate.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/ANGELICA M MCKINNEY/Examiner, Art Unit 2653         

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653